Citation Nr: 0943809	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-24 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE
Entitlement to a waiver of overpayment of nonservice-
connected pension benefits in the amount of $13,921.00.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to April 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision of the VA Pension 
Center Committee on Waivers and Compensation (Committee) at 
the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the February 2007 decision, the 
Committee denied the Veteran's request for a waiver of 
recovery of an overpayment of VA nonservice-connected pension 
benefits in the calculated amount of $13,921.00, finding that 
collection of the overpayment indebtedness would not be 
against the principles of equity and good conscience.

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the Veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  Additionally, at the 
hearing, the Veteran requested a 30-day hold on the case so 
that additional evidence could be submitted.  A May 2009 lay 
statement and copies of the Veteran's monthly bills were 
obtained, and the Veteran waived RO consideration of this new 
evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran is seeking a waiver of overpayment of nonservice-
connected pension benefits in the amount of $13,921.00.  In a 
January 2005 rating decision, the RO granted nonservice-
connected pension benefits, effective September 20, 2004.  
Pursuant to the February 2005 award letter, the RO informed 
the Veteran of his monthly entitlement amount, the payment 
start date, and the reason for change in the monthly 
entitlement amount.  The RO also reminded the Veteran that he 
was responsible for informing the RO of any changes in his 
income.  

In the February 2007 decision, the Committee determined that 
there was an overpayment of pension benefits because the 
Veteran was also receiving Social Security benefits.  The 
Committee concluded that there was no evidence of bad faith 
or willful intent to misrepresent or disclose facts which 
would prevent a waiver.  When considering the principles of 
equity and good conscience, the Committee found the Veteran 
was at fault in creation of the debt and he gained 
financially from overpaid funds.  Financial hardship was not 
found.  The Veteran's waiver request was denied. The Veteran 
appealed therefrom.  

The Board has carefully reviewed the claims folder and 
concludes that a remand is warranted.  In this regard, the 
Board finds that the current record is incomplete.  The 
Committee's February 2007 decision and the August 2007 
Statement of the Case (SOC) refer to a number of documents 
that are not associated with the Veteran's claims folder.  
Perhaps most notable are the Veteran's April 2007 notice of 
disagreement (NOD), a completed VA Form 5655 - Financial 
Status Report, the November 2006 letter from the Debt 
Management Center informing the Veteran of his debt, an 
August 2006 VA letter proposing to terminate his pension 
benefits effective July 1, 2005, and a November 2006 letter 
from VA terminating the pension benefits.  It was also noted 
in the February 2007 decision that the claims file was not 
available for review, and VA automated records were reviewed 
by the Committee prior to rendering the decision.  Since the 
Board is required to conduct a de novo review of the 
Veteran's appeal, an accurate and complete copy of the record 
is essential to its mission.  See 38 U.S.C.A. § 7104 (West 
2002 and Supp. 2008); 38 C.F.R. § 19.7 (2008).  

Therefore, in light of the incomplete record, the Board finds 
that a remand is necessary to associate with the current file 
all the documents referenced in the February 2007 decision 
and the August 2007 SOC.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:  

1.  Ensure that all documents and 
evidence listed in the February 2007 
decision and August 2007 Statement of the 
Case are located and associated with the 
Veteran's claims folder, which includes 
the Veteran's April 2007 NOD, a completed 
VA Form 5655 - Financial Status Report, 
the November 2006 letter from the Debt 
Management Center informing the Veteran 
of his debt, an August 2006 VA letter 
proposing to terminate his pension 
benefits effective July 1, 2005, and a 
November 2006 letter from VA terminating 
the pension benefits.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
file.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




